Citation Nr: 0100700	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain.  

Entitlement to a disability evaluation in excess of 30 
percent for bilateral pes planus.  

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the appellant's application to 
reopen claims of entitlement to service connection for low 
back pain and for residuals of frozen feet and denied claims 
of entitlement to increased ratings for service-connected 
bilateral pes planus and chondromalacia of the right knee.  
The veteran gave sworn testimony before the undersigned at a 
hearing at the RO in June 2000.  At his hearing, the veteran 
indicated that his previous representative, AMVETS, was no 
longer representing him in this matter.  A transcript of the 
hearing is of record.  

The issue of entitlement to a disability evaluation in excess 
of 10 percent for chondromalacia of the right knee is set 
forth in the REMAND following the ORDER portion of the 
decision.


FINDINGS OF FACT

1.  A rating decision dated in August 1992 denied the 
veteran's application to reopen his claims for service 
connection for residuals of frozen feet and for low back 
pain.  

2.  Later in August, the appellant was informed in writing of 
this determination and provided with a statement of his 
appellate rights, but he did not file a timely notice of 
disagreement therewith.  

3.  The evidence received since the August 1992 confirmed 
rating decision is essentially cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of frozen feet.  

4.  However, the evidence received since the August 1992 
confirmed rating decision with respect to the veteran's low 
back disorder is not wholly cumulative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for low back pain.  

5.  The service-connected bilateral pes planus is manifested 
by bilateral foot pain with weight-bearing lying medial to 
the first metatarsophalangeal joint and bowing of the 
Achilles tendon, but pronounced pes planus is not shown or 
more nearly approximated.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denying an application to 
reopen claims of entitlement to service connection for low 
back pain and for residuals of frozen feet is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160, 
20.202, 20.302, 20.1103 (2000).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for low back pain, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

4.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen

The record shows that the veteran's original claims of 
entitlement to service connection for low back pain and for 
residuals of frostbite of the feet were received in October 
1978 and denied by a rating decision dated in April 1979.  
The veteran was informed of this determination and given a 
statement of his appellate rights, but he did not initiate an 
appeal.  Applications to reopen these claims were received on 
a number of occasions thereafter and denied.  A rating 
decision dated in August 1992 confirmed and continued the 
previous denials.  The veteran was informed in writing of 
this decision later in August, but he did not file a notice 
of disagreement therewith.  The August 1992 rating decision 
therefore became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160, 20.302, 
20.1103.  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The Board also notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 which took effect during the pendency 
of the appeal, expressly provides that nothing in the act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (to be codified at 
38 U.S.C. § 5103A(f)).  

The veteran's most recent application to reopen his service 
connection claims was received in July 1997, and evidence has 
been received in support of the application.  In determining 
whether the additionally received evidence is, in fact, new 
and material, the Board will review such evidence in light of 
evidence of record at the time of the RO's prior final 
denial. 

The evidence before the rating board in August 1992 included 
the appellant's service medical records, which were negative 
for complaints or findings of low back pathology or frostbite 
of the feet when he was examined for service entrance in 
April 1977.  Copies of service medical records received in 
May 1992 revealed that service medical personnel saw the 
veteran on numerous occasions for a variety of complaints 
during his short service career.  Some of these complaints 
were felt by examiners to be out of proportion to the 
objective findings.  He was initially seen at a service 
clinic in May 1977 for complaints that included low back pain 
without a history of trauma or heavy lifting.  It was thought 
that he might have a cyst forming in his lower back.  

When the veteran was seen at a service clinic in November 
1977 with a complaint of cold exposure of both feet, first 
degree frostbite of the feet was assessed.  He was seen on 
several occasions thereafter with the same complaint and with 
the notation of some remaining edema of the feet.  When seen 
at a service clinic in December 1977 with a complaint of 
bilateral paresthesia of the toes since a frostbite injury in 
Korea, metatarsalgia secondary to pes planus, and paresthesia 
status post first degree frostbite were assessed.  He was 
eventually referred for consultation in the podiatry clinic.  
In January 1978, that consultation found no significant soft 
tissue injury.  An orthopedic examiner who noted the 
veteran's multiple complaints of a chronic nature found no 
objective pathology to bear out the complaints.  When the 
same examiner saw the veteran in the podiatry clinic in 
February 1978, he felt that the veteran could be experiencing 
significant foot discomfort from his pes planus and 
recommended a change in his military occupational specialty 
(MOS) or a Medical Board.  

In April 1978, the veteran was seen at a service dispensary 
for complaints of low back pain.  He was admitted to a 
service hospital on two separate occasions during April for 
evaluation of this complaint.  An examination on the first 
admission revealed a slight paravertebral muscle spasm, but 
lumbosacral spine X-rays and laboratory studies were 
unremarkable.  The diagnosis on discharge was chronic low 
back pain.  The veteran continued to complain of low back 
pain.  When admitted later in April, this pain was described 
as a sharp non-radiating back pain at about he L-3, 
aggravated by turning and bending.  On this admission, the 
physical examination, X-rays, and laboratory studies were all 
normal.  The discharge diagnosis was chronic low back pain.  
He was discharged to full duty.  

When the veteran was seen in the podiatry clinic on May 10, 
1978, he was referred for neurologic evaluation of his pedal 
neurologic function.  A neurology consultation on May 16, 
1978, it was reported that the veteran's chart was reviewed.  
Following an examination, the examiner stated that there was 
no evidence of organic sensory loss and no objective evidence 
of neurologic disease.  Although the veteran exhibited 
symptoms secondary to pes planus, there was no evidence that 
first frostbite could have caused his symptoms.  Mild chronic 
low back strain was also assessed.  

The veteran underwent a physical examination for a May 24, 
1978, Medical Board that culminated in diagnoses of chronic 
plantar fasciitis, possible early degenerative disease in the 
subtalar joint, and chondromalacia, all of which were felt to 
have preexisted service.  The veteran refused to concur in 
the findings of the Medical Board, claiming that he had 
additional discomforts that he described as paresthesia 
relating to a first degree frostbite that occurred in Korea, 
as well as low back pain and knee pain.  It was reported that 
for this reason, the appellant was seen by a neurologist in 
consultation for possible permanent neurologic dysfunction 
relating to first-degree frostbite that the appellant 
developed in Korea in November 1977.  However, the neurology 
consultation found no objective evidence of neurologic 
disease, and the neurologist felt that the symptoms were 
secondary to the appellant's pes planus.  The appellant was 
referred to the orthopedic service for evaluation of his low 
back pain and right knee pain.  The orthopedic consultation 
yielded a diagnosis of chondromalacia but found no definite 
pathology relating to the back.  It was felt that "the 
chondromalacia was not of the degree to correspond with the 
[appellant's] discomfort."  It was felt that the appellant's 
discomforts were directly related to his pes planus 
deformity.  It was stated that there was no lower extremity 
or neurologic pathology and no low back pathology.  There was 
"slight" chondromalacia of the right knee.  It was felt 
that he would become asymptomatic when he was returned to 
civilian life, and a medical discharge was recommended.  

A separation examination the following month also noted mild 
scoliosis of the spine, which was thought to have existed 
prior to enlistment.  The appellant was seen in the clinic on 
numerous occasions thereafter through September 1978 for 
complaints of low back pain and pain and swelling of his 
feet.  The impression in July 1978 was chronic low back pain, 
although later service examiners could find no objective 
basis for the complaints.  Residuals of frostbite of the feet 
were not diagnosed.  

In January 1979, VA examined the veteran.  His chief 
complaints were back trouble and problems with his feet, 
especially tenderness when pressure was applied under the 
arches of both feet.  However, an examination was negative 
for organic residuals of frostbite.  Frostbite of the feet 
was diagnosed by history only, with the examination showing 
only flat feet with pain on pressure.  On a special 
orthopedic examination at that time, the veteran said that he 
sustained an injury to his low back in September 1977, when 
he was hiking up a mountain and fell down.  He reported that 
he was hospitalized for two months during which time he 
received bed rest, medications for pain and heat treatments 
to his back.  His current complaint was periodic low back 
pain that occurred especially with prolonged standing, 
prolonged walking, bending and lifting.  An examination of 
the back was unremarkable.  X-rays of the lumbosacral spine 
were normal.  The pertinent diagnosis was that no residuals 
of disease or injury of the back and lumbosacral spine were 
found on objective physical examination.  

The veteran was seen at a VA outpatient clinic in October 
1983 with complaints that included low back pain.  He was 
also seen at a VA outpatient clinic in March 1988, when tinea 
pedis was diagnosed, and in February 1992, when the veteran 
gave a history of frostbite of the right foot 13 years 
previously.  Although probable onychomycosis was then 
assessed, it was not related to the history provided by the 
veteran.  Indeed, when the veteran was seen at a VA 
outpatient clinic in November 1991, he gave a history of a 
right great toe infection, and it was reported that he had 
injured the toe about a month previously.  A right great toe 
infection was assessed.  A VA orthopedic examination in 
January 1992 was negative for any evidence of organic 
residuals of frostbite of the feet.  The examiner, 
interpreting X-rays of the veteran's feet, pertinently 
diagnosed bilateral pes planus with early osteophytic 
spurring indicative of osteoarthritis bilaterally in the 
Lisfranc's and Chopart's joints of the feet, and on the right 
in the tibiotalar joint as well as the subtalar joint.  

The evidence received since the August 1992 confirmed rating 
decision includes duplicate reports of his service medical 
records, reports of examination and treatment by VA, and his 
testimony before the undersigned at a hearing at the RO in 
June 2000.  

In September 1996, the veteran was seen at a VA outpatient 
clinic for complaints of low back pain due to an injury at 
work in August 1993, when he fell on his back.  X-rays 
reportedly showed a transitional L6 vertebra but were 
otherwise normal.  Low back pain was assessed; spinal 
discogenic disease was to be ruled out.  He was also seen at 
a VA outpatient clinic in January 1998 for a complaint of 
frostbite of the feet and burning in his toes making it 
difficult to walk.  

On VA orthopedic examination in June 1998, it was reported 
that the claims file had been reviewed in its entirety.  The 
examiner noted the veteran's claim of a history of frostbite 
injuries to his feet in service and his complaint that they 
continued to be painful and dysesthetic at times.  However, 
the examiner said that no documentation of clinically 
significant frostbite was documented.  Examination of the 
feet showed that the veteran had diffuse pain to palpation of 
the bottom of his feet and beneath his toes, but organic 
residuals of frostbite were not demonstrated.  X-rays of the 
feet did not reveal any soft tissue abnormalities.  The 
pertinent diagnostic impression was bilateral pes planus.  
The examiner specifically related the veteran's complaints of 
pain to his pes planus, but he added that he did not believe 
that any of the veteran's other complaints were related to 
any difficulties encountered in service.  

The Board finds that the evidence added to the record since 
the August 1992 rating decision with respect to the claim for 
service connection for residuals of frozen feet is 
essentially cumulative.  The evidence essentially repeats 
assertions previously considered by the RO.  To the extent 
that the newly received evidence is not wholly cumulative, it 
is not material.  The new evidence does not provide a more 
complete picture of the circumstances surrounding the origins 
of the claimed disability.  See Elkins v. West, 12 Vet. App. 
209, 214 (1999).  The medical evidence added to the record 
does not show that the veteran has residuals of frozen feet.  
The new evidence contains only the indication of a history of 
frostbite of the feet, but symptoms referable to the feet 
found on VA examination in June 1998, including his foot 
pain, were attributable entirely to his pes planus; organic 
residuals of frozen feet were not diagnosed.  This evidence 
is entirely consistent with the service medical records, 
which while indicating that the veteran sustained frostbite 
of the feet in Korea, did not show that he developed organic 
residuals as a consequence.  The post service medical 
evidence is completely negative for any showing of frostbite 
residuals.  

The veteran claimed in his testimony that he had problems 
with walking and moving during the colder months as a result 
of frostbite of the feet sustained during cold weather 
training in Korea.  However, examiners have attributed his 
foot problems to his pes planus and have not found residuals 
of frozen feet.  Although a lay witness such as the veteran 
is legally competent to describe symptoms he has seen or 
experienced, he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran also testified that a VA doctor told him that 
that "frostbite causes arthritis."  While, arguably, the 
doctor's statement, even if made, does not clearly constitute 
evidence of a medical nexus between this veteran's arthritis 
and his military service, the Board notes that a careful 
review of the evidence of record reveals no such opinion.  
The Board also emphasizes that the veteran was unable to 
identify the VA physician who made the statement; hence, 
there is no obligation to remand this claim to the RO to 
attempt to identify further and then obtain any such records.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (to be codified at 38 U.S.C. 
§ 5103A(c)(2) (records of relevant treatment at VA facilities 
must be obtained if the claimant furnishes information 
sufficient to locate those records).  

Under these circumstances, the Board must conclude that, with 
respect to the claim for service connection for residuals of 
frozen feet, the additional evidence is not so significant to 
the issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  Such evidence is, 
therefore, not new and material, and the claim for service 
connection for residuals of frozen feet may not be reopened.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

With respect to the claim for service connection for low back 
pain, however, the picture is somewhat different.  The 
veteran testified in June 2000 that he fell down a mountain 
during service and hurt his back.  He reported that he was 
not seeing anyone currently for low back pain.  He stated 
that he had problems with his back in service but also 
injured his back in about 1993, when he saw Dr. R. M.  He 
indicated that he had been working on machinery that hit him 
in the back.  Dr. M. told the veteran that he had "severe 
separated discs" in his lower back.  The veteran testified 
that Dr. M. told him that there was a relationship between 
his back problems in service and his post service disc 
problems but that he was no longer in touch with Dr. M.  He 
said that he had records from Dr. M. but had not brought them 
with him to the hearing.  He said that he had back pain as he 
was testifying.  He also said that he had filed a workers' 
compensation claim that apparently was granted until he 
returned to work.  

This testimony, when viewed in the light of other evidence of 
record-especially specially evidence from the service 
medical records-suggests that the veteran may have 
continuing residuals of low back pathology that are possibly, 
but not necessarily related to service.  He specifically 
identified a physician who treated him for low back 
complaints in the post service period and said that there are 
records available to substantiate his claim, although he also 
indicated that he sustained a post service injury for which 
he received workers' compensation.  He also claimed that the 
identified physician had linked his current disc disease to 
his back problems in service.  The Board finds that the newly 
received evidence, when considered in connection with the 
evidence previously of record, is not wholly cumulative and 
must be considered in order to decide the claim in a fair 
manner.  The newly received evidence is therefore new and 
material.  See Hodge v. West, 155 F.3d at 1363.  It follows 
that the application to reopen the previously and finally 
denied claim for service connection for low back pain must be 
granted.  

II.  Increased Evaluation for Pes Planus

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected bilateral pes planus.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The record shows that service connection was established for 
bilateral pes planus by an unappealed rating decision dated 
in April 1979.  The bilateral pes planus was rated 10 percent 
disabling under Diagnostic Code 5276, effective from 
separation.  That evaluation was thereafter continued until a 
rating decision of October 1998, which granted a 30 percent 
evaluation, effective from the date of receipt of the 
reopened claim for increase in July 1997.  

Under the rating schedule, a 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (such as pronation or 
abduction), accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

On VA orthopedic examination in June 1998, it was reported 
that the veteran walked with a cane and complained of 
bilateral foot pain.  It was also reported that he was very 
uncooperative during the examination and was unable to comply 
with the majority of the evaluation.  An examination revealed 
significant pes planus with weight-bearing lying medial to 
the first metatarsophalangeal joint.  There was bowing of the 
Achilles tendon as well.  The veteran stated that he was 
unable to do a "toe raise" due to pain.  He had diffuse 
pain to palpation about the bottom of his feet and beneath 
his toes.  There appeared to be no vascular abnormalities 
with his toes, and he had intact sensation to light 
palpation.  The range of motion of the ankles was very 
painful and therefore negligible.  The orthopedic examiner 
interpreted X-rays of the feet as visualizing evidence of pes 
planus bilaterally.  (X-rays of the feet by VA in January 
1992 were interpreted as showing "minimal" flat foot 
deformity bilaterally.)  The current X-rays showed no 
evidence of subtalar "coalition," but there was some 
reactive evidence anteriorly of tibiotalar impingement.  No 
other degenerative changes were appreciated throughout the 
tarsal joints.  There was some medial malleolar degenerative 
change bilaterally.  The diagnoses were bilateral pes planus, 
which was felt to be moderately to severely symptomatic.  

The evidence of record simply does not show that the veteran 
has pronounced bilateral pes planus.  Rather, the evidence 
shows symptoms that approximate the criteria necessary for 
the currently assigned 30 percent rating.  The veteran 
himself testified that he did not have blisters or calluses 
on his feet and that his main problem with his feet was pain.  
Although he claimed he had shoe lifts that did not help, 
there is no showing that he had marked inward displacement 
and severe spasm of the tendo achillis on manipulation.  
Indeed, he reported that he was not seeing any doctor at VA 
on a regular basis for his pes planus but only when needed.  
Although he testified that he need treatment but had 
encountered difficulty getting treatment from VA for his 
feet, there is no true verification of this in the record.  

The veteran further testified that it hurts for him to walk a 
distance and that his feet and legs would give out.  He said 
that he had fallen.  He also reported that he had a cane but 
that it was recently stolen.  However, there is no clinical 
evidence demonstrating marked pronation or extreme tenderness 
of the plantar surfaces of the feet.  Moreover, some of the 
current disability of the lower extremities appears to be 
associated with nonservice-connected problems of the ankles.  
The Board observes that the recent VA examiner characterized 
the bilateral pes planus as, at most, severe in degree.  This 
equates only to a 30 percent evaluation already in place.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  It follows that 
the claim for an increased evaluation must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991)..  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of frozen feet is denied.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for low back pain is granted.  

An increased evaluation for bilateral pes planus is denied.  


REMAND

Although new and material evidence has been submitted with 
respect to the claim for service connection for low back 
pain, there remained until recently the question of whether 
the reopened claim was well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  Elkins v. West, 12 Vet. App. at 218-19.  
As indicated above, however, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The Board observes that the RO should undertake steps to 
obtain the treatment records of Dr. R. M. to which the 
veteran referred at his hearing.  It would be helpful, too, 
to obtain the records involving the veteran's workers' 
compensation claim as a result of a back injury sustained on 
the job in 1993.  If necessary, the RO should also obtain a 
medical opinion as to the relationship between any current 
low back pain and the veteran's active military service.  

With respect to the claim for an increased rating for 
chondromalacia of the right knee, the Board notes that 
service connection was established for that disability in an 
unappealed rating decision dated in April 1979.  A 
noncompensable evaluation was assigned, effective from 
separation.  The zero percent evaluation was thereafter 
continued until a rating decision of October 1998, which 
granted a 10 percent evaluation by analogy to Diagnostic Code 
5257, effective from the date of receipt of the reopened 
claim for increase in July 1997.  

On orthopedic examination of the right knee in June 1998, the 
veteran stated that he was unable to move his knee past 90 
degrees of flexion.  He described pain in the parapatellar 
region, medial joint line, lateral joint line, anterior 
patellar region, and posterior knee.  The examiner stated 
that no assessment of stability could be performed because of 
the veteran's complaints of pain.  Objectively, however, 
there was no evidence of effusion and no instability on 
anterior or posterior drawer testing or on varus or valgus 
stress, although these maneuvers were compromised by the 
veteran's complaints of pain.  The examiner interpreted X-
rays of the right knee as revealing a moderate degree of 
degenerative signs at the level of the tibiofemoral joint 
with some narrowing of the joint space and "peaking" of the 
tibial spines.  Patellofemoral arthritic changes are also 
noted with some marginal osteophytes medially and laterally.  
The pertinent diagnosis was right knee pain.  

The veteran testified that his right knee would give out; he 
could be walking down a hall and his right knee would "just 
give out, snap."  He reported that he wore a knee brace 
given to him by VA.  He indicated that he was not being 
treated regularly for his right knee disability.  VA had not 
prescribed exercises for his right knee problem, although he 
was in pain.  He stated that wearing the knee brace helped 
his instability, as well as the pain.  He said that the 10 
percent rating assigned for the knee was inadequate because 
he could not work or do things that he used to; he said that 
he could not play with his kids anymore because there was so 
much pain.  However, he stated that this was due to all of 
his disabilities, not just to his right knee.  

The X-ray evidence suggests degenerative joint disease of the 
right knee joint, for which service connection is not in 
effect.  The Board finds that, to satisfy VA's duty to 
assist, the full nature and extent of the veteran's service-
connected right knee condition, currently characterized as 
chondromalacia, must be medically clarified before the claim 
for higher evaluation for such disability may be evaluated.  
In this regard, the Board also notes that, while instability 
of the right knee has not recently been shown, the veteran's 
chondromalacia is currently evaluated under Diagnostic Code 
5257, and separate ratings may be permitted for knee 
instability under Diagnostic Code 5257 and degenerative 
arthritis under Diagnostic Code 5003.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  Furthermore, if arthritis is not deemed to 
be a part of, or associated with, the veteran's service-
connected condition, medical opinion is needed to determine 
whether the symptoms between the disparate conditions can be 
medically separated; if not, the benefit-of-the-doubt 
doctrine requires that symptoms associated with the right 
knee be attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2000).  The resolution of these matters must be 
considered by the RO in evaluating the veteran's claim for a 
higher evaluation for service-connected right knee 
disability.

Accordingly, for these reasons, these matters are hereby 
REMANDED for the following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all pertinent medical 
evidence pertaining to the veteran's 
claims remaining on appeal, to 
specifically include all outstanding 
medical records from the VA Medical 
Center in Houston, Texas.  After 
obtaining appropriate information and 
authorization from the veteran, the RO 
should also attempt to obtain all records 
of medical treatment from R.M., a private 
physician referred to by the veteran 
during his hearing; all pertinent records 
concerning the veteran's workers' 
compensation claim for a back injury 
sustained at work in 1993; and records 
from any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also.  

2.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the veteran 
should be afforded an orthopedic 
evaluation to current nature and extent 
of the veteran's service-connected right 
knee condition.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be provided to and be 
reviewed by the physician designated to 
examine the veteran.  All necessary tests 
and studies should be accomplished, to 
include x-rays and range of motion 
studies, and all clinical findings should 
be reported in detail.  

The examiner should specifically 
indicate: (1) whether pain, weakness, 
incoordination or fatigability are 
present during the right knee; and (2) 
the extent of additional functional loss 
due to any such factors during flare-ups 
or repeated use of the right knee 
(expressed in degrees of additionally 
motion loss).  The examiner should also 
address: (3) whether the veteran 
currently suffers from instability 
associated with his service-connected 
right knee condition; and (4) whether any 
currently diagnosed arthritis (and/or any 
other right knee disorder) is associated 
with the veteran's service-connected 
right knee condition.  If the examiner 
determines that there is no relationship 
between any diagnosed arthritis (and/or 
any other right knee disorder) and the 
veteran's service-connected right knee 
disability, he should specifically 
indicate whether it is medically possible 
to separate the symptoms associated with 
the two disorders.  

If the RO determines that the medical 
evidence received, along with that 
already of record, is not sufficient to 
evaluate the claim for service connection 
for a low back disorder, the physician 
should also be requested to offer an 
opinion as to whether it is at least as 
likely as not that any current low pain 
is attributable to the veteran's active 
military service.  

All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claims remaining on 
appeal in light of all pertinent 
evidence, and all pertinent legal 
authority, specifically to include that 
cited to herein.  Consideration of the 
service connection claim should be 
accomplished on a de novo basis.  
Consideration of the increased rating 
claim should include all potentially 
applicable diagnostic codes and 
characterization of the service-
connection right condition; the extent 
functional loss due to pain and other 
factors; and whether its possible to 
separate the effects (symptoms) of 
service-connected right knee disability 
from nonservice-connected right knee 
condition(s).  The RO must provide full 
reasons and bases for its determinations, 
citing to all matters and concerns raised 
in this REMAND.

6.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond before the claims 
file is returned to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans Law Judge
	Board of Veterans' Appeals



 

